* * * * * * * * * * *
The Full Commission reviewed the prior Order, based upon the record of the proceedings before Commissioner Ballance and the briefs before the Full Commission. The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Order. Accordingly, the Full Commission affirms the Order of Commissioner Ballance.
                          * * * * * * * * * * *
Based upon all of the competent evidence of record and reasonable inferences flowing therefrom, the Full Commission makes the following:
 FINDINGS OF FACT
1. In his Tort Claim Affidavit filed with the North Carolina Industrial Commission, the plaintiff alleged that he suffered injury as a result of the actions of the Duplin County District Attorney's Office.
2. The defendant filed a motion to dismiss the plaintiff's claim because the Industrial Commission's subject matter jurisdiction pursuant to the Tort Claims Act is limited to tort claims alleging negligence on the part of agencies of the State, and does not extend to county agencies.
3. Upon review of the record in this matter, the Full Commission finds that, because the plaintiff alleges negligence on the part of a county agency, and not the State of North Carolina, the plaintiff's claim is not properly before the Industrial Commission.
                          * * * * * * * * * * *
Based upon all the foregoing Findings of Fact the Full Commission makes the following:
 CONCLUSION OF LAW
Plaintiff alleges negligence on the part of a county agency, and not the State of North Carolina. Thus, the plaintiff's claim is not properly before the Industrial Commission and must be dismissed for lack of subject matter jurisdiction pursuant to N.C. Gen. Stat. § 143-291(a).
                          * * * * * * * * * * *
Based upon the foregoing Findings of Fact and Conclusion of Law the Full Commission enters the following:
 ORDER
1. The plaintiff's claim is hereby DISMISSED.
2. No costs are taxed as the plaintiff was permitted to file this claim in forma pauperis.
This 23rd day of June 2006.
                             S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/____________ BUCK LATTIMORE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER